Per Curiam. Appellant, Bruce Earl Ward, by his attorney, Deborah R. Sailings, has filed a motion to continue the time to complete the record. On August 30, 1998, appellant filed a motion to complete the record and for stay of brief time until the record is complete, and requested that a writ of certiorari be directed to the Pulaski County Circuit Clerk, directing the filing of a complete record in this case. The motion was granted on September 10, 1998, and a writ of certiorari issued to the circuit clerk and court reporter, returnable October 10, 1998. A copy of the per curiam was served on Leñé Collins-Sontag by the Arkansas State Police on October 27, 1998. Leñé Collins-Sontag was directed to respond to the Arkansas Supreme Court Clerk’s Office within seven days of the service of the per curiam, and to advise him of plans to proceed in accordance with the per curiam. She was further advised that failure to do so would result in her being ordered to appear before the Arkansas Supreme Court to show cause why she should not be held in contempt of court for fading to comply with the court’s previous orders. No response has been received by the supreme court clerk.  We find that the court reporter’s fadure to comply with the writ of certiorari issued on September 10, 1998, is good cause to grant appedant’s motion to continue the time to complete the record. The motion is, therefore, granted untd such time as the court reporter complies with the writ of certiorari issued on September 10, 1998.  Therefore, Leñé Collins-Sontag is ordered to appear before this court on the 10th day of December, 1998, at 9:00 a.m., to show cause why she should not be held in contempt of this court for her fadure to comply in a timely manner with the command of the writ of certiorari issued on September 10, 1998. LENÉ COLLINS-SONTAG IS FURTHER NOTIFIED THAT HER FAILURE TO APPEAR ON DECEMBER 10, 1998, COULD RESULT IN THE ISSUANCE OF A BENCH WARRANT FOR HER ARREST WITH DIRECTIONS TO THE APPROPRIATE LAW ENFORCEMENT AUTHORITY TO ARRANGE FOR HER DELIVERY TO THIS COURT SO A SHOW CAUSE HEARING CAN BE CONDUCTED AT THE EARLIEST POSSIBLE DATE.